DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 5/24/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Wang” US 2019/0029006 in view of Li et al. “Li” US 2018/0367282.

Regarding claims 1, 18, and 23, Wang teaches a method for and apparatus including a processor and memory for wireless communication, configured to: 
receiving radio resource control (RRC) signaling including an autonomous uplink configuration for unscheduled autonomous uplink transmissions (the base station sends a SPS activation/deactivation field within a DCI to the user.  This information is sent using RRC signaling; Paragraph 45 see Figure 3 and also 5-9); 
receiving downlink control information (DCI) that activates autonomous uplink transmissions (the UE receives DCI with SPS activation which causes the UE to start sending periodically; Paragraph 45.  The DCI with SPS is for the AUL transmission); 
transmitting one or more autonomous uplink transmissions over the channel of the radio frequency spectrum band in accordance with the autonomous uplink configuration (the UE begins transmitting to a second user based on the SPS activation/deactivation; Paragraph 45 Figure 3 and see also Figures 5-9).
While Wang teaches the UE determines to start/stop communicating with a second user; Paragraph 45 and Figure 3, see also figures 5-9, Wang does not expressly disclose sensing/contending for access on a shared channel in accordance with the DCI which activates the AUL and transmitting uplink data.  Li teaches that a UE receives SPS through DCI from a base station and then performs LBT (i.e. sensing).  Once LBT is successfully performed the UE can transmit the data which includes uplink transmission on the channel; Paragraphs 301-303.  The devices also have the ability to perform CCA (Paragraph 296).  Thus one can see that based on the DCI, the terminals perform LBT.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include performing LBT before transmitting on the uplink as taught by Li.
	One would be motivated to make the modification such that data can be properly schedules and transmit in the system as taught by Li; Paragraph 299.

Regarding claims 2, 19 and 24, Wang teaches receiving a subsequent downlink control information (DCI) that deactivates autonomous uplink transmissions and discontinuing contending for access to the channel (the UE receives DCI with SPS deactivation which causes the UE to stop sending periodically; Paragraph 45.  As the UE stops sending signals it ceases contending for access.  Further, the base station sends activation and deactivation information thus there are multiple DCIs and the UE would receive a subsequent DCI as claimed),

Regarding claims 3, 20 and 25, Wang teaches the DCI includes a CRC scrambled with an identifier (the CRC of the DCI is scrambled with RNTI); Paragraphs 35 and 52).

Regarding claims 4, 21 and 26, Wang teaches the value of the identifier indicates the DCI is associated with AUL (Paragraphs 35 and 52 disclose a SPS-RNTI.  The SPS is the AUL association).

Regarding claims 5, 22 and 27, Wang does not expressly disclose MIMO; however, Li teaches performing LBT for transmission of frames using MU-MIMO; Paragraph 195).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include MIMO as taught by Li.
	One would be motivated to make the modification such that data can be properly schedules and transmit in the system as taught by Li; Paragraph 299.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 18-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419